UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6994



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN BRANNON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-95-370, CA-00-639-7-20)


Submitted:   December 14, 2000            Decided:   January 8, 2001


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Brannon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Edward Brannon seeks to appeal the district court’s order

dismissing his 28 U.S.C.A. 2255 (West Supp. 2000) motion as un-

timely.     We dismiss the appeal for lack of jurisdiction because

Brannon’s notice of appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal when the United

States is a party, Fed. R. App. P. 4(a)(1), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).       This

appeal period is “mandatory and jurisdictional.” Browder v. Direc-

tor, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on March

14, 2000.    Brannon’s notice of appeal was filed on July 12, 2000.

Because Brannon failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED




                                  2